Fourth Court of Appeals
                                San Antonio, Texas
                                     March 25, 2019

                                   No. 04-19-00133-CV

                                  POPPINGFUN, INC.,
                                      Appellant

                                            v.

                      INTEGRACION DE MARCAS, S.A. DE C.V.,
                                   Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI18028
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER
       Appellant’s opposed motion for an extension of time to file the notice of appeal is
granted.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court